                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

    MARCUS PEARSON,                                        )
                                                           )
          Petitioner,                                      )
                                                           )
    v.                                                     )    NO. 3:16-cv-03018
                                                           )    CHIEF JUDGE CRENSHAW
    BRUCE WESTBROOKS, Warden,                              )
                                                           )
          Respondent.                                      )


                                       MEMORANDUM OPINION

         Marcus Pearson, a state inmate, filed a pro se petition for the writ of habeas corpus under

28 U.S.C. § 2254 (“Petition”). (Doc. Nos. 1 and 11.) Respondent filed an Answer (Doc. No. 29),

and Petitioner filed a Reply (Doc. No. 30). Petitioner also filed two letters (Doc. Nos. 31 and 32)

and a Motion for Bond (Doc. No. 34). For the following reasons, the Petition will be denied, the

Motion for Bond will be denied as moot, and this action will be dismissed.

I.       Background and Procedural History

         On September 28, 2006, a Davidson County grand jury indicted Petitioner and Elvin

Pearson, Petitioner’s older brother and co-defendant in his state criminal case, for first-degree

murder, attempted first-degree murder, aggravated assault, and possession of a deadly weapon

with intent to employ it in the commission of or escape from an offense. (Doc. No. 28-1 at 5–10.)

On July 20, 2007, a superseding indictment charged Petitioner and Elvin 1 for the same first-degree




1
  “In order to avoid confusion, and because they share a last name,” the Tennessee Court of Criminal Appeals referred
to Elvin Pearson and Petitioner Marcus Pearson as “Elvin” and “Marcus” on direct appeal. State v. Pearson, No.
M2007-02826-CCA-R3-CD, 2009 WL 1616678, at *1 n.1 (Tenn. Crim. App. June 10, 2009). For this same reason,
the Court may refer to Elvin Pearson as “Elvin,” but will continue to refer to Marcus Pearson as Petitioner.
murder, attempted first-degree murder, and possession of a deadly weapon, and added two felony-

murder charges and another charge for attempted first-degree murder. (Id. at 32–39.)

         On August 31, 2007, the jury found Petitioner guilty on all counts, except that the state

abandoned prosecution of the deadly-weapon charge. (Doc. No. 28-1 at 100–01.) The court merged

the first-degree murder conviction with the two felony-murder convictions, and sentenced

Petitioner to life imprisonment on those three counts. (Id. at 131–33.) The court also sentenced

Petitioner to concurrent 20-year sentences for the two counts of attempted first-degree murder, to

be served consecutively to his life sentence. (Id. at 134–35, 153.) The Tennessee Court of Criminal

Appeals (“TCCA”) affirmed Petitioner’s convictions, 2 and the Tennessee Supreme Court denied

Petitioner’s application for permission to appeal on October 19, 2009. State v. Pearson, No.

M2007-02826-CCA-R3-CD, 2009 WL 1616678, at *1, 14 (Tenn. Crim. App. June 10, 2009),

perm. app. denied Oct. 19, 2009.

         In June 2011, Petitioner submitted a pro se petition for post-conviction relief. (Doc. No.

28-19 at 21–32.) The court appointed counsel (id. at 33–34, 44–45), and appointed counsel

eventually3 filed an amended petition 4 (id. at 53–59). Petitioner then retained counsel to represent

him (id. at 60–61), and retained counsel filed another amended petition (id. at 62–75). The court

held an evidentiary hearing on April 8, 2015. (Id. at 76; Doc. No. 28-2.)



2
  The TCCA, however, remanded for resentencing because the court did not make findings necessary to run
Petitioner’s 20-year sentence consecutive to his life sentence. State v. Pearson, 2009 WL 1616678, at *1, 13. The court
did not enter an amended judgment in accordance with these instructions until August 2013. (Doc. No. 28-19 at 46–
50.)
3
  Nearly three years passed between the court appointing counsel and that counsel filing an amended petition. During
that time, the court denied the petition as untimely (Doc. No. 28-19 at 37), Petitioner appealed, and the TCCA reversed
and remanded for the trial court to conduct an evidentiary hearing on the timeliness of the petition. (Doc. No. 28-18);
Pearson v. State, No. M2012-01529-CCA-R3-PC, 2013 WL 1912586 (Tenn. Crim. App. May 8, 2013). On remand,
it appears the state did not contest the timeliness of the petition. (Doc. No. 28-19 at 51–52.)
4
  This petition is labeled “Second Amended Petition for Post-Conviction Relief” (Doc. No. 28-19 at 53), but the
technical record does not contain a first amended petition filed by appointed counsel.

                                                          2
       On May 28, 2015, the trial court dismissed Petitioner’s post-conviction petition. (Doc. No.

28-19 at 77–81.) Petitioner appealed, first arguing the merits of various claims, and second

contending that the court’s dismissal order set forth insufficient findings of fact and conclusions

of law. (Doc. No. 28-23 at 12–19.) The TCCA agreed with Petitioner’s second contention, and

remanded the case for the trial court to enter an amended order including findings of fact and

conclusions of law addressing the claims raised in retained counsel’s amended petition. (Doc. No.

28-20 at 2.) In April 2016, the trial court entered an amended order denying relief. (Doc. No. 28-

20 at 4–9.) The TCCA affirmed, and the Tennessee Supreme Court denied discretionary review

on October 19, 2016. (Doc. No. 28-25); Pearson v. State, No. M2015-01159-CCA-R3-PC, 2016

WL 2779229 (Tenn. Crim. App. May 13, 2016), perm. app. denied Oct. 19, 2016.

       On November 22, 2016, this Court received Petitioner’s pro se habeas corpus Petition

under 28 U.S.C. § 2254. (Doc. No. 1.) Respondent acknowledges the Petition is timely. (Doc. No.

29 at 2.) In the Petition, Petitioner asserts that trial counsel was ineffective in four ways: (1)

abandoning Petitioner’s alibi defense at trial, leaving Petitioner without any defense; (2) failing to

inform him of a pre-trial plea discussion involving a 25 year sentence; (3) failing to respond to the

superseding indictment by requesting discovery, obtaining a continuance, or filing a motion for a

bill of particulars; and (4) failing to request a jury charge regarding the “natural and probable

consequences rule.” (Doc. No. 2 at 9–12; Doc. No. 11 at 4–9.)

II.    Summary of the Evidence

       On direct appeal, the Tennessee Court of Criminal Appeals provided a comprehensive

summary of the evidence at trial. To recap, there were three victims in this case—Kenneth Scott,

Frank Newsome, and Lamarco Comer. State v. Pearson, 2009 WL 1616678, at *1–2. The

superseding indictment charged Petitioner and his brother with the first-degree premeditated



                                                  3
murder of Scott, the felony murder of Scott while attempting the first-degree murder of Newsome,

the felony murder of Scott while attempting the first-degree murder of Comer, the attempted first-

degree premeditated murder of Newsome, and the attempted first-degree premeditated murder of

Comer. (Doc. No. 28-1 at 32–38.)

        On the afternoon of April 15, 2006, Newsome drove Scott and Comer to the Knoll Crest

Apartments, where Andrew Shute was located. State v. Pearson, 2009 WL 1616678, at *1. Earlier

that day, Shute told Newsome he agreed to sell “$600 to $700 of marijuana” to Petitioner, and he

planned to take the money from Petitioner and leave without giving him the marijuana. Id. at *2.

Scott and Comer were not aware of Shute’s plan. Id. When Newsome arrived at Knoll Crest, Shute

got in his car. Id. Shute called Petitioner and instructed him to park at a particular place at Knoll

Crest for their meeting, and Newsome drove Shute to that same place. Id. Petitioner was parked at

the designated meeting spot, with his younger brother, Ronald Ettienne, in the passenger seat. Id.

Shute got out of Newsome’s car and into the back seat of Petitioner’s car. Id. Newsome drove

away. Id. Shute told Petitioner he had marijuana in a nearby breezeway and requested the money

before retrieving it. Id. Petitioner gave Shute the money. Id. Shute walked into the breezeway out

of Petitioner’s sight, ran to a friend’s waiting car, and left. Id.

        Newsome, Scott, and Comer returned to Knoll Crest within an hour and parked in front

Newsome’s sister’s building. Id. As they exited the car, Petitioner and his older brother, Elvin

Pearson, arrived in separate cars and pulled to the right of Newsome’s vehicle. Id. The TCCA

summarized the ensuing events as follows:

        Newsom[e], Scott, and Comer now faced the parking lot, with their backs to the
        entrance of a two-sided breezeway running away from them and through building
        F. Comer stood between Newsom[e] and Scott; Scott stood on Comer’s left and
        Newsom[e] stood on Comer’s right. Elvin and Marcus walked toward them. Elvin
        stood in front of Newsom[e], and Marcus stood in front of Scott. Elvin asked
        Newsom[e], “where your boy at?” Newsom[e], assuming he was referring to Shute,

                                                    4
responded that he did not know. Elvin and Marcus each pulled out a gun; Marcus’
gun was black and Elvin’s gun was silver and black. Elvin pointed his gun at
Newsom[e]’s face and chest. He then grabbed Newsom[e] by the shirt and
demanded Marcus’ money. Newsom[e] responded that he could call Shute and
produced Scott’s cell phone, which he had been holding. Newsom[e] dialed Shute’s
number and handed the phone to Elvin.

Elvin put the phone to his ear for a few moments and then angrily hung up. It is not
clear whether he spoke to anyone or heard a voicemail message. After hanging up,
he grabbed Newsom[e] again. At that moment, a car drove by through the parking
lot and a woman yelled, “Hey, there’s Booty Man” from inside. “Booty Man” is
Newsom[e]’s nickname. Hearing this, Elvin and Marcus turned toward the parking
lot. Seeing an opportunity for escape, Newsom[e] pulled away from Elvin, turned
around, and ran through the left side of the breezeway. Newsom[e] heard shots after
he had taken about two steps and saw Comer running through the right side of the
breezeway. As Newsom[e] rounded the corner at the end of the breezeway he saw
Elvin shooting at him. He then continued to run into the grass field behind building
F. Newsom[e] was not hit and did not see any bullets hit Comer or Scott.

As Comer began running through the breezeway, he saw Scott try to run around the
building. Comer also saw Elvin shooting at him. A bullet hit Comer in the leg; as
he tried to get up Elvin shot him two more times in the same leg. At about the time
Elvin fired the third shot into Comer’s leg, Comer saw Marcus shoot Scott in the
back. Comer heard about fifteen total shots. Police later found eight .40 caliber
cartridge casings, five of which were clustered at the right entrance to the
breezeway near where Marcus had been. The other three fell near the left entrance.
Police also found five 9mm cartridge casings at the left entrance, near where Elvin
had been. Comer was shot with 9mm bullets, and Scott with .40 caliber bullets.

Newsom[e] turned around when the shots stopped and saw Comer crawling out of
the breezeway. He also saw Scott running through the field holding his stomach.
Scott then fell down. He then saw a policeman run onto the field and check both
Comer and Scott before going to the front of the building. Newsom[e] then ran over
to Comer, who was still talking. He told Comer to hold on. He then ran over to
Scott, who was lying face down in the grass. Newsom[e] intended to roll Scott over,
but he was told not to by a member of the crowd that had gathered. Newsom[e]
stayed in the field with Scott and Comer until paramedics arrived.

Karen Carney, another Knoll Crest resident, lived in building G, the building
immediately next to building F. Just before the shooting, she went out onto her back
porch with her son. She then saw a neighbor named Carlos with whom she had
experienced problems in the past. As a result, she went back inside. She then heard
shots coming from outside. After putting her son under the kitchen table, she looked
out her front window and saw three black males, each carrying a gun, get into
separate cars and drive away. Two wore baseball caps and all three had braided
hair. She looked out her back window and saw Comer and Scott lying in the field.

                                         5
       Officer Edward Draves of the Metro Nashville Police Department responded first
       to the incident. . . . Later testimony established that the shooting occurred at about
       4:50 p.m. As he reached the field behind building F, Officer Draves saw two black
       males, later identified as Comer and Scott. Comer was running toward Officer
       Draves, while Scott ran away from him. Officer Draves drew his weapon on Comer
       and told him to lay on the ground. Comer told Officer Draves that he had been shot.
       After patting down Comer and calling for backup, Officer Draves ran over to Scott,
       who had fallen down. Officer Draves ordered Scott to put his hands out, but he
       received no response. Officer Draves saw a bullet entry wound underneath Scott’s
       left shoulder. After confirming that Scott had no weapons, Officer Draves rolled
       him over and observed a bullet exit wound above Scott’s heart.

Id. at *2–3.

       Paramedics soon arrived and transported Scott and Comer to different hospitals. Id. at *4.

Scott did not regain consciousness and died that day. Id. Newsome’s stepfather gave Scott’s father

a note that read “The Shooter” and listed Petitioner’s phone number, and Scott’s father gave this

note to a police detective. Id. Newsome communicated Petitioner’s “potential involvement in the

shooting” to the detective, and then Newsome’s mother “insisted that he stop talking to the police.”

Id.

       Comer, “drugged with pain medication” in the hospital, spoke to detectives the next day.

Id. At trial, Comer testified that he did not recall this visit. Id. A detective used Newsome’s

information to compile and present an array of six photographs to Comer, including one of

Petitioner. Id. Upon reaching Petitioner’s photo, Comer nodded and said, “I think that’s him.” Id.

Seeing Petitioner’s photo for a second time, Comer said, “that’s the one with the black gun.” Id.

Comer also described the shooting and stated the second shooter was Petitioner’s brother or cousin.

Id. Four days later, the detective presented another array of six photographs to Comer, including a

photo of Elvin. Id. Upon reaching Elvin’s photo, Comer said, “That might be him but his hair is

different.” Id. Seeing Elvin’s photo for a second time, Comer “reiterated his non-positive

identification, saying that the person depicted could have been the second shooter but that his hair

                                                 6
was too different in the picture to say for sure; the shooter had braids, whereas the pictures showed

men with short hair.” Id. At trial, Comer identified Petitioner and Elvin as the shooters, and

testified that he had not met them before the shooting. Id.

       Karen Carney, the Knoll Crest resident, talked to a detective and could not make a positive

identification of Petitioner or Elvin using the photo arrays shown to Comer. Id. at *5. After

speaking to Newsome and Comer, the detective disregarded Carney’s claim that a third man was

involved in the shooting. Id. Carney testified at trial that “she recognized Elvin as one of the men

she saw running from the crime scene.” Id.

       Eleven days after the shooting, after consulting with an attorney, Newsome gave his

account of the shooting to the police. Id. Having not spoken to Comer, Newsome positively

identified Petitioner and Elvin using the photo arrays shown to Comer. Id. Newsome also identified

Petitioner and Elvin as the shooters at trial. Id. He testified that he worked with Petitioner prior to

the shooting for a short time, but had not previously met Elvin. Id.

       At trial, the state introduced phone records from the day of the shooting establishing that

“Marcus’ cell called Shute’s cell a number of times between 2:43 p.m. and 4:44 p.m.” Id. Elvin

did not have a cell phone, but there were calls from “Elvin’s land line to Marcus’ cell at 4:23 and

4:24 p.m,” a call from “Elvin’s land line to another number at 5:34 p.m,” and a call from Elvin’s

land line to “Marcus’ cell again at 8:07 p.m.” Id.

       Scott’s autopsy reflected that he had been shot twice. Id. The gunshot wounds caused his

death and were not “survivable,” but they were “not necessarily immediately disabling.” Id. The

police did not recover any gun connected to the shooting, and the state did not present any physical

evidence at trial directly linking Petitioner or Elvin to the shooting. Id.




                                                   7
       Petitioner and Elvin both put on evidence. Elvin first called as a witness an employee who

received and processed car payments for B & R Auto Sales, and then he testified himself. The

employee testified that Elvin came to B & R to make a car payment on the day of the shooting

around 5:00 p.m. Id. On cross-examination, he agreed that, “at a previous hearing, he had testified

that Elvin came in ‘after 5:00’ and before 6:00 p.m.” Id. He “was not one hundred percent sure

Elvin was the one who made the payment, but he believed it was him.” Id. Then, Elvin testified as

follows:

       He woke up around 10:00 a.m. and did some household chores. He took a nap from
       1:00 to 4:20 p.m. He then called Marcus, who said the family was planning to attend
       a church play that evening. Elvin could hear in Marcus’ voice that something was
       wrong; Marcus then told Elvin he had given money to someone for marijuana and
       that he thought the person had stolen the money. Marcus had been waiting for an
       hour for the person to come back. Elvin told Marcus he was stupid and that he
       should leave.

       After hanging up, Elvin told his girlfriend, Dianne Reid, to dress their baby and get
       ready to leave for B & R which Elvin wanted to reach before its closing time at
       5:00 p.m. Elvin, Reid, and their child left the house before 5:00 p.m.; Elvin believed
       they reached B & R about that time. Elvin and Reid next planned to stop at the
       beauty supply store. On their way there, Elvin stopped at a gas station to get gas
       and cigarettes; when there, he realized he did not have his driver’s license. Reid
       also told Elvin she needed a refill for their child’s bottle.

       They therefore returned to their residence. Elvin went to the bathroom, made a call
       to a friend, and retrieved his driver’s license and a bottle refill. He and Reid then
       drove to the beauty supply store, where they remained for forty-five to sixty
       minutes while Reid tried on wigs. They left the store at about 6:41 p.m.; Elvin could
       say so with specificity because they had been given a receipt that said 5:41 p.m.,
       and Reid had commented that the time was an hour early. Elvin had lost the receipt,
       however, and therefore could not introduce it. Elvin and Reid next went to Wal-
       Mart for about forty-five minutes. They then got cigarettes and gas and returned
       home. They arrived “after 8:00.” Elvin then called Marcus and asked him about the
       church play.

       Elvin heard two days later that Marcus had a warrant out for his arrest. Elvin
       realized it was a murder warrant when he saw the story on the news. He was
       shocked. Elvin was arrested on April 28, 2006. He had never met Scott, Comer, or
       Newsom[e], and had nothing to do with the shooting.



                                                 8
Id. at *6.

        Petitioner did not testify, but called two witnesses: a police detective and his and Elvin’s

mother, Cornelia Logan. The detective “testified that he helped investigate the shooting,” and that

Comer’s mother gave “him the name of Carlos Hart as her son’s possible assailant[—]the same

Carlos with whom Carney had experienced problems in the past and who [another detective] chose

not to pursue as a suspect.” Id. Next, Logan testified regarding the day of the shooting as follows:

        Marcus had been at home when she woke up. She went to church at about 10:00
        a.m. with her youngest son, Ronald Ettienne, and her eight-year-old daughter, Leah.
        She returned at about 1:30 p.m. to find Marcus still in the house. Because she
        planned to attend a church play later that evening, she took a nap from 3:00 to 5:00
        p.m. When she woke up, she yelled for everyone to get ready for the play but
        received no response. Marcus’ cell record reflected that he called Logan’s cell at
        5:15 p.m.; he told Logan that he and Ettienne had gone outside. They then walked
        into the house through the front door.

Id.

III.    Standard of Review

        Federal courts have the statutory authority to grant habeas corpus relief to state prisoners

under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Harrington v. Richter, 562 U.S. 86, 97 (2011). “Congress enacted AEDPA to ‘reduce

delays in the execution of state and federal criminal sentences, particularly in capital cases,’ and

‘to further the principles of comity, finality, and federalism.’” Hill v. Curtin, 792 F.3d 670, 675

(6th Cir. 2015) (en banc) (quoting Woodford v. Garceau, 538 U.S. 202, 206 (2003)). As the United

States Supreme Court explained, AEDPA reflects “the view that habeas corpus is a ‘guard against

extreme malfunctions in the state criminal justice systems,’ not a substitute for ordinary error

correction through appeal.” Harrington, 562 U.S. at 102–03 (quoting Jackson v. Virginia, 443 U.S.

307, 332 n.5 (1979)).




                                                 9
          Habeas relief is available “only on the ground that [a petitioner] is in custody in violation

of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). But “[n]ot all

constitutional errors that are brought to light on habeas review require reversal.” Hendrix v.

Palmer, 893 F.3d 906, 919 (6th Cir. 2018) (citing Jensen v. Romanowski, 590 F.3d 373, 379 (6th

Cir. 2009)). “Habeas petitioners” are generally only “entitled to relief based on a constitutional

error at trial” if “the error had substantial and injurious effect or influence in determining the jury’s

verdict.” Gover v. Perry, 698 F.3d 295, 299 (6th Cir. 2012) (internal quotation marks omitted)

(quoting Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)).

          Where a state court rejected a claim on the merits, a federal court may not grant habeas

relief unless the state’s decision was: (1) “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United States”; or (2)

“based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d)(1)–(2). Thus, “[t]he question under AEDPA is not whether

a federal court believes the state court’s determination was incorrect but whether that

determination was unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007) (citing Williams v. Taylor, 529 U.S. 362, 410 (2000)). “The petitioner carries

the burden of proof.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (citing Woodford, 537 U.S.

at 25).

          Under Section 2254(d)(1), a state court’s decision is “contrary to” clearly established

federal law “‘if the state court applies a rule that contradicts the governing law set forth in

[Supreme Court] cases’ or ‘if the state court confronts a set of facts that are materially

indistinguishable from a decision [of the Supreme Court] and nevertheless arrives at a [different

result].’” Hill, 792 F.3d at 676 (quoting Lockyer v. Andrade, 538 U.S. 63, 73 (2003)). “Under the



                                                   10
‘unreasonable application’ clause of [Section] 2254(d)(1), habeas relief is available if ‘the state

court identifies the correct governing legal principle from [the Supreme Court’s] decisions but

unreasonably applies that principle to the facts of the prisoner’s case.’” Id. (quoting Harris v.

Haeberlin, 526 F.3d 903, 909 (6th Cir. 2008)). A state court application is not unreasonable under

this standard simply because a federal court finds it “incorrect or erroneous”—“rather,” the federal

court must find the state court’s application was “objectively unreasonable.” Id. (quoting Wiggins

v. Smith, 539 U.S. 510, 520–21 (2003)).

       Similarly, under Section 2254(d)(2), the federal court “may not grant habeas relief . . .

simply because the court disagrees with a state trial court’s factual determination.” Young v.

Hofbauer, 52 F. App’x 234, 236 (6th Cir. 2002). Instead, the federal court must find that “the state

court’s factual determination was ‘objectively unreasonable’ in light of the evidence presented in

the state court proceedings.” Id. A state court makes such an “unreasonable determination” only if

“the state court’s presumptively correct factual findings are rebutted by ‘clear and convincing

evidence’ and do not have support in the record.” Matthews v. Ishee, 486 F.3d 883, 889 (6th Cir.

2007) (quoting 28 U.S.C. §§ 2254(d)(2), (e)(1)); but see McMullan v. Booker, 761 F.3d 662, 670

and n.3 (6th Cir. 2014) (observing that the Supreme Court “has declined to clarify the relationship

between” (d)(2) and (e)(1), and declining to read Matthews as “taking a clear position” on a circuit

split about whether (d)(2) requires clear and convincing rebutting evidence). Moreover, “it is not

enough for the petitioner to show some unreasonable determination of fact; rather, the petitioner

must show that the resulting state court decision was ‘based on’ that unreasonable determination.”

Rice v. White, 660 F.3d 242, 250 (6th Cir. 2011) (citing Byrd v. Workman, 645 F.3d 1159, 1172

(10th Cir. 2011)).




                                                11
       Even the demanding review of claims rejected on the merits by a state court, however, is

ordinarily only available to state prisoners who exhausted all available remedies in the state court

system. 28 U.S.C. § 2254(b)–(c); Harrington, 562 U.S. at 103. This exhaustion requirement “is

satisfied ‘when the highest court in the state in which the petitioner was convicted has been given

a full and fair opportunity to rule on the petitioner’s claims.’” Kelly v. Lazaroff, 846 F.3d 819,

827–28 (6th Cir. 2017) (quoting Manning v. Alexander, 912 F.2d 878, 881 (6th Cir. 1990)). Thus,

“before raising [a claim] in a federal habeas petition,” a petitioner must present “the same claim

under the same theory . . . to the state courts.” Wagner v. Smith, 581 F.3d 410, 417 (6th Cir. 2009)

(citations omitted). In Tennessee, a petitioner will “be deemed to have exhausted all available state

remedies for that claim” when it is presented to the Tennessee Court of Criminal Appeals. Adams

v. Holland, 330 F.3d 398, 402 (6th Cir. 2003) (quoting Tenn. Sup. Ct. R. 39).

       A claim may be “technically exhausted, yet procedurally defaulted,” where “a petitioner

fails to present a claim in state court, but that remedy is no longer available to him.” Atkins v.

Holloway, 792 F.3d 654, 657 (6th Cir. 2015) (citing Jones v. Bagley, 696 F.3d 475, 483–84 (6th

Cir. 2012)). The procedural default doctrine “has its roots in the general principle that federal

courts will not disturb state court judgments based on adequate and independent state law

procedural grounds.” Dretke v. Haley, 541 U.S. 386, 392 (2004) (citations omitted). To obtain

review of a procedurally defaulted claim, a petitioner must “establish ‘cause’ and ‘prejudice,’ or a

‘manifest miscarriage of justice.’” Middlebrooks v. Carpenter, 843 F.3d 1127, 1134 (6th Cir. 2016)

(citing Sutton v. Carpenter, 745 F.3d 787, 790–91 (6th Cir. 2014)). “[P]etitioners cannot rely on

conclusory assertions of cause and prejudice to overcome procedural default; they must present

affirmative evidence or argument as to the precise cause and prejudice produced.” Lundgren v.

Mitchell, 440 F.3d 754, 764 (6th Cir. 2006) (citation omitted).



                                                 12
       A petitioner may establish cause by “show[ing] that some objective factor external to the

defense impeded counsel’s efforts to comply with the State’s procedural rule.” Davila v. Davis,

137 S. Ct. 2058, 2065 (2017) (quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)). “Such factors

may include ‘interference by officials,’ attorney error rising to the level of ineffective assistance

of counsel, and ‘a showing that the factual or legal basis for a claim was not reasonably available.’”

Hargrave-Thomas v. Yukins, 374 F.3d 383, 388 (6th Cir. 2004) (quoting McCleskey v. Zant, 499

U.S. 467, 493 (1991)). To establish prejudice, “a petitioner must show not merely that the errors

at his trial created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions.” Garcia-Dorantes

v. Warren, 801 F.3d 584, 598 (6th Cir. 2015) (internal quotation marks omitted) (quoting Hollis

v. Davis, 941 F.2d 1471, 1480 (11th Cir. 1991)). “When a petitioner fails to establish cause to

excuse a procedural default, a court does not need to address the issue of prejudice.” Simpson v.

Jones, 238 F.3d 399, 409 (6th Cir. 2000) (citing Smith v. Murray, 477 U.S. 527, 533 (1986)).

       Because the “cause and prejudice standard is not a perfect safeguard against fundamental

miscarriages of justice,” the United States Supreme Court has recognized “a narrow exception to

the cause requirement where a constitutional violation ‘probably resulted’ in the conviction of one

who is ‘actually innocent’ of the substantive offense.” Dretke, 541 U.S. at 392 (quoting Murray,

477 U.S. at 478, 496).

IV.    Analysis

       Petitioner asserts that his trial counsel was ineffective in four ways: (1) abandoning

Petitioner’s alibi defense, leaving Petitioner without any defense to the charges; (2) failing to

inform Petitioner of a pre-trial plea discussion involving a 25-year sentence; (3) failing to respond

to the superseding indictment by requesting new discovery, obtaining a continuance, or filing a



                                                 13
motion for a bill of particulars; and (4) failing to request a jury charge regarding the “natural and

probable consequences rule.” (Doc. No. 2 at 9–12; Doc. No. 11 at 4–9.)

       Respondent argues that Petitioner’s first and fourth claims should be denied because they

are procedurally defaulted, and that his second and third claims do not survive the demanding

review of claims rejected on the merits in state court. (Doc. No. 29 at 19–26.) The Court agrees

that Petitioner’s second, third, and fourth claims are without merit on the grounds offered by

Respondent. It appears, however, that Petitioner may have exhausted his first claim, and so the

Court must consider whether the state court’s denial of this claim was unreasonable. Nonetheless,

in doing so, the Court concludes that this claim is without merit as well.

       The federal law governing whether a criminal defendant received inadequate

representation is defined in Strickland v. Washington, 466 U.S. 668 (1984). Premo v. Moore, 562

U.S. 115, 121 (2011). Under Strickland, a petitioner must show (1) deficient performance of

counsel and (2) prejudice to the defendant. Knowles v. Mirzayance, 556 U.S. 111, 124 (2009)

(citing Strickland, 466 U.S. at 687). Trial counsel’s performance is deficient where it falls “below

an objective standard of reasonableness.” Strickland, 466 U.S. at 687–88. “[A] court must indulge

a strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the circumstances,

the challenged action ‘might be considered sound trial strategy.’” Id. at 689 (citing Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). To establish prejudice, a petitioner “must show that there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694. ”[A] court deciding an ineffective assistance claim” need




                                                 14
not “address both components of the inquiry if the defendant makes an insufficient showing on

one.” Id. at 697.

       When a petitioner raises an exhausted ineffective-assistance claim in a federal habeas

petition, “[t]he pivotal question” is not “whether defense counsel’s performance fell below

Strickland’s standard,” but “whether the state court’s application of the Strickland standard was

unreasonable.” Harrington, 562 U.S. at 101. Thus, a federal court applies a “‘doubly deferential’

standard of review that gives both the state court and the defense attorney the benefit of the doubt.”

Burt v. Titlow, 571 U.S. 12, 15 (2013) (quoting Pinholster, 563 U.S. at 190). That is because, under

Section 2254(d)(1), “an unreasonable application of federal law is different from an incorrect

application of federal law.” Id. (quoting Williams, 529 U.S. at 410). Accordingly, “[a] state court

must be granted a deference and latitude that are not in operation when the case involves review

under the Strickland standard itself.” Id.

       Here, in affirming the dismissal of Petitioner’s post-conviction petition, the TCCA

accurately identified and explained the governing standard for ineffective-assistance claims:

       The right to effective assistance of counsel is safeguarded by the Constitutions of
       both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn.
       Const. art. I, § 9. In order to receive post-conviction relief for ineffective assistance
       of counsel, a petitioner must prove two factors: (1) that counsel’s performance was
       deficient; and (2) that the deficiency prejudiced the defense. Strickland v.
       Washington, 466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905
       (Tenn. Crim. App. 1997) (stating that the same standard for ineffective assistance
       of counsel applies in both federal and Tennessee cases). Both factors must be
       proven in order for the court to grant post-conviction relief. Strickland, 466 U.S. at
       687; Henley [v. State], 960 S.W.2d [572,] 580 [(Tenn. 1997)]; Goad v. State, 938
       S.W.2d 363, 370 (Tenn. 1996). Accordingly, if we determine that either factor is
       not satisfied, there is no need to consider the other factor. Finch v. State, 226
       S.W.3d 307, 316 (Tenn. 2007) (citing Carpenter v. State, 126 S.W.3d 879, 886
       (Tenn. 2004)). Additionally, review of counsel’s performance “requires that every
       effort be made to eliminate the distorting effects of hindsight, to reconstruct the
       circumstances of counsel’s challenged conduct, and to evaluate the conduct from
       counsel’s perspective at the time.” Strickland, 466 U.S. at 689; see also Henley,
       960 S.W.2d at 579. We will not second-guess a reasonable trial strategy, and we

                                                  15
        will not grant relief based on a sound, yet ultimately unsuccessful, tactical decision.
        Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel’s performance is effective
        if the advice given or the services rendered are within the range of competence
        demanded of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter
        v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In
        order to prove that counsel was deficient, the petitioner must demonstrate “that
        counsel’s acts or omissions were so serious as to fall below an objective standard
        of reasonableness under prevailing professional norms.” Goad, 938 S.W.2d at 369
        (citing Strickland, 466 U.S. at 688); see also Baxter, 523 S.W.2d at 936.

        Even if counsel’s performance is deficient, the deficiency must have resulted in
        prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second
        prong of the Strickland analysis, the petitioner “must show that there is a reasonable
        probability that, but for counsel’s unprofessional errors, the result of the proceeding
        would have been different. A reasonable probability is a probability sufficient to
        undermine confidence in the outcome.” Id. (quoting Strickland, 466 U.S. at 694)
        (internal quotation marks omitted).

Pearson v. State, 2016 WL 2779229, at *11-12.

        A.      Claim 1—Abandonment of Alibi Defense at Trial

        Petitioner’s first claim is somewhat ambiguous. In the Petition, he asserts that his “right to

present a complete defense to the charge[s] was violated” because his trial counsel “abandoned the

alibi defense and continued the proceedings without any defense at all to the charge[s].” (Doc. No.

11 at 4–5.) In arguing that this claim is procedurally defaulted, Respondent re-states the claim as

follows: “Petitioner claims his right to present a complete defense was violated and he was denied

effective assistance of trial counsel when counsel abandoned the alibi defense.” (Doc. No. 29 at

19.) Thus, Respondent essentially characterizes this claim as a challenge to trial counsel’s failure

to follow through with an alibi defense at trial. And it is true that Petitioner did not exhaust such a

claim in the state courts, so it would be procedurally defaulted.

        Liberally construing the memorandum supporting the Petition, however, Petitioner

characterizes this claim differently. There, Petitioner clarifies that he is not challenging the isolated



                                                   16
act of abandoning the alibi defense at trial; rather, he is challenging trial counsel’s failure to

conduct an adequate pre-trial investigation. (Doc. No. 11 at 9.) According to Petitioner, trial

counsel was taken surprise by an “improperly introduced” recording that made the alibi defense

untenable. (Id.) Because of trial counsel’s failure to conduct an adequate pre-trial investigation,

Petitioner argues, trial counsel was not prepared to rebut this recording, nor was he prepared to

pursue any defense other than the alibi defense. (Id.) Thus, Petitioner argues that trial counsel’s

failure to investigate left him “defenseless to the offenses as charged.” (Id.)

       This construction of the claim, unlike the construction offered by Respondent, was raised

at the initial-review stage of the state post-conviction proceedings, and on post-conviction appeal.

In Petitioner’s post-conviction appellate brief, he argued that trial counsel failed to conduct an

adequate pre-trial investigation, such that, “[w]hen the alibi defense dissolved in trial after

recordings of the codefendant were introduced, allegedly showing a fabricating of the alibi

defense, [Petitioner] was left with no alternative to counter the State’s witnesses.” (Doc. No. 28-

23 at 16.) The TCCA rejected this claim on the merits:

       The Petitioner asserts that trial counsel was ineffective because “he did practically
       no pre-trial investigation, failed to interview any of the State’s witnesses prior to
       trial, and did not obtain the services of an investigator to assist him.” Trial counsel
       has a duty to “conduct appropriate investigations, both factual and legal, to
       determine what matters of defense can be developed.” Baxter, 523 S.W.2d at 933.
       “[C]ounsel has a duty to make reasonable investigations or to make a reasonable
       decision that makes particular investigations unnecessary. In any ineffectiveness
       case, a particular decision not to investigate must be directly assessed for
       reasonableness in all the circumstances, applying a heavy measure of deference to
       counsel’s judgments.” Strickland, 466 U.S. at 691; see also State v. Burns, 6 S.W.3d
       453, 462 (Tenn. 1999). However, “when a defendant has given counsel reason to
       believe that pursuing certain investigations would be fruitless or even harmful,
       counsel’s failure to pursue those investigations may not later be challenged as
       unreasonable.” Strickland, 466 U.S. at 691.

       We note that trial counsel went to the crime scene to take photos and that he
       examined the file created by Elvin’s pretrial investigator. Moreover, trial counsel
       testified that the Petitioner was adamant that he was not present at the scene of the

                                                 17
       crimes. Trial counsel interviewed the Petitioner’s mother and younger brother to
       confirm the Petitioner’s alibi. It was not until the morning of trial that trial counsel
       discovered that the Petitioner’s alibi was fabricated. By insisting that he had an
       alibi, the Petitioner gave trial counsel “reason to believe that pursuing certain
       investigations would be fruitless or even harmful[.]” See id. Therefore, trial
       counsel’s failure to conduct other investigations cannot now be challenged as
       unreasonable. The Petitioner is not entitled to relief on this allegation.

Pearson v. State, 2016 WL 2779229, at *12.

       The state court’s rejection of this claim was not unreasonable. As quoted above, the TCCA

credited trial counsel’s evidentiary hearing testimony that “Petitioner was adamant that he was not

present at the scene of the crimes.” Id. Indeed, trial counsel testified that Petitioner insisted from

“day one[] that it wasn’t them.” (Doc. No. 28-21 at 38.) As the Supreme Court explained in

Strickland, “[c]ounsel’s actions are usually based, quite properly, on informed strategic choices

made by the defendant and on information supplied by the defendant. In particular, what

investigation decisions are reasonable depends critically on such information.” 466 U.S. at 691. In

short, “Strickland permits counsel to rely on the information provided by his client.” Sutton v.

Bell, No. 3:07-cv-30, 2011 WL 4594801, at *36 (E.D. Tenn. Sept. 29, 2011) (citing Strickland,

466 U.S. at 691). In doing so here, counsel’s pre-trial investigation included interviewing

Petitioner’s mother and younger brother to prepare the alibi defense.

       In counsel’s judgment, it would have been counterproductive to present another defense

alongside the alibi defense. (Id. at 39 (“In my opinion, if you do two inconsistent defenses, the jury

has no credibility in me, because I’m saying one thing out of one side of my mouth and the other

thing out of the other side of my mouth, so the jury . . . doesn’t believe a word I say.”).) Thus, as

the TCCA noted, Petitioner’s representations “gave trial counsel ‘reason to believe that pursuing

certain investigations would be fruitless or even harmful.’” Pearson v. State, 2016 WL 2779229,




                                                 18
at *12 (quoting Strickland, 466 U.S. at 691). In these circumstances, “counsel’s failure to pursue

[other] investigations may not later be challenged as unreasonable.” Strickland, 466 U.S. at 691.

       “The test for deficient performance of counsel is not whether counsel could have done

more; perfection is not required. Instead, the test is whether what counsel did was within the wide

range of reasonable professional assistance.” Sutton, 2011 WL 4594801, at *37 (collecting Sixth

Circuit cases). The state court, “applying a heavy measure of deference to counsel’s judgments,”

determined that counsel’s decision not to conduct pre-trial investigation inconsistent with the alibi

defense fell within this “wide range of professionally competent assistance.” Strickland, 466 U.S.

at 690. This determination was not unreasonable, and so Petitioner’s first claim will be denied.

       B.      Claim 2—Failure to Communicate Plea Offer

       Petitioner asserts that trial counsel was ineffective for failing to inform him of a pre-trial

plea discussion involving a 25-year sentence. The TCCA rejected this claim:

       The Petitioner next argues that trial counsel was ineffective for failing to convey
       plea offers. The Strickland standard also applies during plea negotiations. Missouri
       v. Frye, ––– U.S. ––––, 132 S. Ct. 1399, 1407–09 (2012); Nesbit v. State, 452
       S.W.3d 779, 787 (Tenn. 2014). Accordingly, during the plea bargain process,
       “counsel has the responsibility to render effective assistance as required by the
       Sixth Amendment.” Nesbit, 452 S.W.3d at 787 (citing Frye, 132 S. Ct. 1407–08).
       “[A]s a general rule, defense counsel has the duty to communicate formal offers
       from the prosecution to accept a plea on terms and conditions that may be favorable
       to the accused.” Frye, 132 S. Ct. at 1408. “A fair trial will not correct trial counsel’s
       deficient performance in failing to convey a plea offer[.]” Nesbit, 452 S.W.3d at
       787 (citing Lafler v. Cooper, ––– U.S. ––––, 132 S. Ct. 1376, 1381 (2012)).

       In this case, trial counsel testified that there was never a formal plea offer to the
       Petitioner. Instead, any plea offer that would have been extended to the Petitioner
       was contingent upon Elvin’s also pleading guilty. Because Elvin did not accept a
       plea, no separate offer was extended to the Petitioner. Further, trial counsel noted
       that he told the Petitioner about the package deal during one of the Petitioner’s court
       appearances. The Petitioner claimed that trial counsel never conveyed a plea offer,
       but the post-conviction court specifically discredited the Petitioner’s testimony.
       Therefore, the Petitioner has failed to show that trial counsel was deficient and is
       not entitled to relief on this issue.



                                                  19
Pearson v. State, 2016 WL 2779229, at *13–14. Respondent contends that this ruling was not

contrary to, or an unreasonable application of, clearly established federal law, nor was it based on

an unreasonable determination of the facts in light of the evidence before the state court. (Doc. No.

29 at 20–23.)

        It was not unreasonable for the state court to determine that trial counsel did not perform

deficiently during plea negotiations. The state court reasonably determined that any plea offer to

Petitioner was contingent on Elvin pleading guilty, and Elvin did not agree to do so. Thus, it found

that any plea discussion did not result in a “formal offer” to Petitioner, and trial counsel cannot be

deficient for failing to communicate an offer that did not exist. See Ambrose v. Romanowski, 621

F. App’x 808, 817 (6th Cir. 2015) (“If [Petitioner’s] attorney[ was] never presented with a valid

offer, his trial attorney[] could not have failed to convey . . . a legitimate plea offer.”).

        Petitioner argues that, even if the plea offer was informal and contingent on Elvin pleading

guilty, counsel should have conveyed the offer to him so that he could discuss it with Elvin. (Doc.

No. 2 at 10.) As stated above, however, the TCCA credited trial counsel’s testimony that “he told

the Petitioner about the package deal during one of the Petitioner’s court appearances,” and

“specifically discredited the Petitioner’s testimony” that “trial counsel never conveyed a plea

offer.” Pearson v. State, 2016 WL 2779229, at *14. The TCCA’s finding on this factual

determination is entitled to a presumption of correctness unless it was “‘objectively unreasonable’

in light of the evidence presented in the state court proceedings.” Young, 52 F. App’x at 236.

Petitioner’s only argument disputing this finding—that trial counsel’s evidentiary hearing

testimony on this matter was uncertain (Doc. No. 10 at 10; Doc. No. 30 at 5)—is insufficient to

overcome the presumption of correctness. Accordingly, the Court concludes that the state court




                                                   20
did not unreasonably apply Strickland’s standards in determining that counsel was not deficient

during plea negotiations.

       C.      Claim 3—Inadequate Response to Superseding Indictment

       A superseding indictment charged Petitioner about a month before his trial commenced.

Petitioner asserts that trial counsel was ineffective in his response to this superseding indictment.

Specifically, Petitioner argues that trial counsel should have requested new discovery, obtained a

continuance of trial, and filed a motion for a bill of particulars. Petitioner raised this claim in his

post-conviction appeal, and the TCCA rejected it:

       The Petitioner argues that trial counsel should have asked for additional discovery
       and requested a bill of particulars after the superseding indictment was issued in
       order to determine what evidence the State intended to use to prove premeditation.
       Further, the Petitioner asserts that a bill of particulars “would have also eliminated
       the theory of criminal responsibility for the actions of [Elvin] as it would have been
       demonstrated that [Elvin] also acted without premeditation.”

       “On defendant’s motion, the court may direct the district attorney general to file a
       bill of particulars so as to adequately identify the offense charge.” Tenn. R. Crim.
       P. 7. The purpose of a bill of particulars is threefold: (1) to provide the “defendant
       with information about the details of the charge against him if this is necessary to
       the preparation of his defense”; (2) to assure that the defendant has the opportunity
       to “avoid prejudicial surprises at trial”; and (3) to preserve the defendant’s plea
       against double jeopardy. State v. Sherman, 266 S.W.3d 395, 408–09 (Tenn. 2008).
       A bill of particulars is not a discovery device. Id. at 409. Instead, “the purpose of a
       bill of particulars is to alert criminal defendants as to the how the State will proceed
       with the litigation. The purpose is not to lock the State into a specific theory of
       prosecution.” Id.

       In this case, the post-conviction court found that trial counsel had provided
       discovery to the Petitioner and that there was “no additional discovery in the
       super[s]eding indictment.” Further, the post-conviction court held that the
       Petitioner had failed to prove that “had trial counsel received a more particular
       description it would have changed trial strategy or affected the outcome of the
       trial.” At the hearing, trial counsel explained that he did not request additional
       discovery after the superseding indictment was filed because “it was the same
       discovery.” Further, the Petitioner has failed to identify what new information
       would have been revealed had trial counsel requested additional discovery after
       issuance of the superseding indictment. Finally, the Petitioner has failed to show
       how requesting a bill of particulars would have provided information about the

                                                  21
       State’s theory of premeditation. As noted above, a bill of particulars is not a
       discovery device, and the purpose of a bill of particulars is not to lock the State into
       a theory of prosecution. Id. Moreover, the Petitioner provided no evidence of what
       a bill of particulars would reveal, outside of his speculation that it would show there
       was no evidence of premeditation. Therefore, the Petitioner has failed to show that
       trial counsel was deficient in failing to request additional discovery or a bill of
       particulars, and he has failed to show that he was prejudiced by the alleged
       deficiency.

Pearson v. State, 2016 WL 2779229, at *13. Respondent contends that this ruling was not contrary

to, or an unreasonable application of, clearly established federal law, nor was it based on an

unreasonable determination of the facts in light of the evidence before the state court. (Doc. No.

29 at 23–25.)

       The state court did not unreasonably apply Strickland in concluding that Petitioner failed

to demonstrate both deficiency and prejudice on this claim. As to trial counsel’s failure to request

new discovery following the superseding indictment, the TCCA credited trial counsel’s

evidentiary hearing testimony that “he did not request additional discovery . . . because ‘it was the

same discovery.’” Pearson v. State, 2016 WL 2779229, at *13. As to counsel’s failure to file a

motion for a bill of particulars, the TCCA endorsed the post-conviction court’s finding on the

matter—“that the Petitioner had failed to prove that ‘had trial counsel received a more particular

description it would have changed trial strategy or affected the outcome of the trial.’” Id. Trial

counsel testified at the evidentiary hearing that a more particular description of the charges would

not have affected Petitioner’s alibi defense. (Doc. No. 28-21 at 45 (“[U]nder our theory [Petitioner]

wasn’t there.”).) And as stated in the Court’s analysis of Petitioner’s first claim, it was not

unreasonable for counsel to prepare for trial in reliance on Petitioner’s representations regarding

the alibi defense. In sum, the TCCA found that trial counsel was not deficient for failing to request

discovery he already had, or for failing to request information that would have been irrelevant to

Petitioner’s professed alibi defense. This determination was not unreasonable.

                                                 22
       The TCCA additionally found that Petitioner failed to demonstrate that he was prejudiced

by trial counsel’s failure to request additional discovery or file a motion for a bill of particulars.

The TCCA held that “the Petitioner provided no evidence of what a bill of particulars would reveal,

outside of his speculation that it would show there was no evidence of premeditation.” Pearson v.

State, 2016 WL 2779229, at *13. Here, Petitioner similarly argues that a bill of particulars “would

have supported a[] defense to the charge of premeditated murder.” (Doc. No. 2 at 11.) But, as

before the state courts, Petitioner has not identified what information additional discovery or a bill

of particulars would have revealed that would have resulted in a different outcome at trial. In these

circumstances, it was not unreasonable for the state courts to conclude that Petitioner failed to

demonstrate the prejudice necessary to prevail on this claim. See Stevenson v. Scutt, 531 F. App’x

576, 581–82 (6th Cir. 2013) (finding a state court’s determination that a habeas petitioner did not

suffer prejudice “not unreasonable” where trial counsel failed to seek a bill of particulars and the

petitioner “ha[d] not identified any specific defense theory he would have utilized” based on

information therein).

       D.      Claim 4—Failure to Request Complete Jury Charge

       Petitioner asserts that trial counsel was ineffective in failing to request a jury charge

regarding the “natural and probable consequences rule.” This claim is procedurally defaulted, as

the counsel Petitioner retained to represent him at the initial-review stage of his post-conviction

proceedings raised it in an amended petition (Doc. No. 28-19 at 67, 73), but did not do so on post-

conviction appeal.

       As cause to overcome this procedural default, Petitioner asserts that his post-conviction

counsel was ineffective in failing to raise this claim on post-conviction appeal. (Doc. No. 30 at

13.) “In Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013),” the



                                                 23
United States Supreme Court announced a narrow rule that treats “ineffective assistance by a

prisoner’s state postconviction counsel as cause to overcome the default of a single claim—

ineffective assistance of trial counsel—in a single context—where the State effectively requires a

defendant to bring that claim in state postconviction proceedings rather than on direct appeal.”

Davila, 137 S. Ct. at 2062–63. This rule, however, “does not extend to attorney error at post-

conviction appellate proceedings because those proceedings are not the ‘first occasion’ at which

an inmate could meaningfully raise an ineffective-assistance-of-trial-counsel claim.” Atkins, 792

F.3d at 661 (citations omitted). Accordingly, Petitioner’s fourth claim is defaulted without cause,

and it is not subject to further review.

V.      Conclusion

        For these reasons, Petitioner’s claims either fail on the merits or are procedurally defaulted.

Accordingly, the Petition (Doc. Nos. 1 and 11) will be denied, the Motion for Bond (Doc. No. 34)

will be denied as moot, and this action will be dismissed.

        An appropriate Order is filed herewith.


                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  24
